DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
2.	The following is a Final Office action in response to applicant's amendment and response received 06/16/2022, responding to the 03/28/2022 non-final/final office action provided in rejection of claims 1-10.

3.	Claims 1, 3, and 6 have been amended. Claim 2 has been cancelled and claims 11-15 newly added. Claims 1, 3-15 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
 4.	(A). Drawings submitted on 03/22/2019 based on PCT comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Response to Arguments
In light of the amendments to the claims, all objections to the claims presented in the Previous Action are hereby withdrawn.

Applicant's arguments filed 06/16/2022, in particular pages 6-19, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claim 1 under 35 USC 102, Applicant argues that Dalke does not discloses "detecting the presence of an occupant in the vehicle" as required by Claim 1. Further, the remainder of Dalke's disclosure makes clear that the controller's low-power 'parking phase' condition is predicated solely on an activation of an 'ignition-off' signal, not on the determination that an occupant is not present. Nowhere does Dalke disclose determining the presence (or absence) of an occupant in the vehicle or the requirement to do so as part of his method. Although Dalke states that the controller remains active in a low-power mode "if the user of the motor vehicle ... leaves the car," it is equally clear that the controller will remain active in a low-power mode if the user simply parks, turns off the ignition, and remains inside the vehicle. Thus, since Dalke does not discuss or disclose a step of 'detecting the presence of an occupant in the vehicle. (Remarks, page 7) 
	Examiner respectfully disagrees. Applicant admitted that Dalke teaches “"if the user of the motor vehicle ... leaves the car,". This statement reads directly on the contingent limitation of “if no occupant is present in the vehicle”.  Further alternative embodiments as opiniated by Applicant would not constitute a teaching away from the broader disclosure as indicated in MPEP 2123 section II and 2131.05 - "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).  Thus, the argument is unpersuasive and the rejection maintained.
	On page 7-8 of the remarks, Applicant makes a general statement that the claim has been amended to incorporate claim 2 which lead to an allowance of the European application.  However, based on the review of the prior art indicated herein, the examiner is maintaining the rejection.

With respect to the rejection of claim 3 under 35 USC 102, Applicant further argues that Dalke is not checking for the presence or absence of a key in the vehicle, as required noted step of Claim 3, but rather is responding to the ignition-off signal generated when the vehicle is turned off. Further, as no such switch is present in many modern motor vehicles with remote ignition key fobs, this recitation in Dalke is meaningfully distinct from the step of determining whether such an ignition key is present in the vehicle at all. Nor is the mere presence of a remote ignition key fob in a vehicle analogous to the placement of a regular ignition key in an ignition switch Rather, in a vehicle with a remote key fob, pressing the 'start' button to either turn on or turn off the engine is the analogous act turning off the engine with a traditional key. Thus, in a car with a key fob, the Dalke method would look for the engine off signal resulting from pressing of the "start" button. In either case, it is clear that a step of simply checking to see whether the car is 'off,' as Dalke discloses, does not require or even imply a step of detecting the absence of an ignition key in the vehicle. Thus, Claim 3 is not anticipated by Dalke for this additional reason.  (Remark, page 8-9)
	Examiner respectfully disagrees. Dalke discloses at least in paragraph 0033, … control unit 12 receives an ignition-off signal Z via communication bus 22 at the beginning of a park phase if the user switches off motor vehicle 10, which means turns off the drive motor, and removes an ignition key from the ignition switch.  The statement of removal of ignition key from the ignition is the clear indication of an absence of an ignition key in the vehicle. Applicant arguments have been considered but not persuasive. 

With respect to the rejection of claim 8 under 35 USC 102, Applicant further argues that Dalke does not teach or suggest checking the power level available in the vehicle, and then updating only if the power level exceeds a predetermined minimum. Nor would one of ordinary skill in the art be motivated to modify the method disclosed by Dalke to include the steps of Claim 8. Initially, this is due to the fact that Dalke describes an entirely distinct system for conserving energy during an update. Further, such a modification would render moot Dalke's disclosed method. In particular, if Dalke were modified to incorporate the steps of Claim 8, then the Dalke's disclosed time limits would be rendered moot, as there would be no need to shut down an update if it could not be completed in a predetermined period of time. (Remarks, page 10)
	Examiner respectfully disagrees. Dalke discloses at least paragraph 0041, … are switched off via system SoC 1. In this way, the power consumption is reduced to a level of Ilow. So that motor vehicle battery 18 is protected over time t even under low energy usage with the current Ilow and the ability of motor vehicle 10 to restart is not endangered, within park phase P. The claim limitation cites as updating step is performed only when the level of power available exceeds a preset minimum reserve. Dalke discloses control unit 12, which monitors the time elapsed and at the end of maximum update time, t_update_max for example, signals power controller 24, for example, to also switch off power domain 36, which means to interrupt the electrical connection between supply line 40 and supply connection 14. Afterwards, power controller 24 can then conduct an auto-shutoff. In this manner, the electricity is then reduced preferably to 0 amp, but less than Ilow, at least. That is, update being performed only when the level of power available exceeds a preset minimum reserve.

Applicant further arguers that with respect to the second portion of the subject matter of Claim 2, even if it can be assumed that "reporting" includes displaying, Searle does not teach or suggest that a report is displayed upon an occupant entering the vehicle, as set forth in Claim 1. In fact, a search of Searle reveals that no action in the Searle system is tied (or otherwise related to) a user, driver, occupant, or passenger entering the vehicle. Thus Applicant submits that Searle does not teach or suggest using the display of a vehicle "only" if "an occupant enters the vehicle before the end of the update" as set forth in Claim 1. Further, Searle does not teach that what is displayed is the fact that an update is in progress. Rather, as noted, Searle only discloses reporting the success of an installation. (Remarks, page 12)
	Examiner respectfully disagrees.  First, it is noted that the language of claim 2, herein amended into claim 1 discloses the display is used only for a) to display a final update report on said at least one human-machine interface, or b) to display that the update is in progress if an occupant enters the vehicle before the end of the update. Thus, under BRI for the interpretation of claim 1 – one of the two acts (a or b) needs to be shown by the prior art.  Herein, Searle teaches to display a final update report on said at least one human-machine interface. Searle discloses at least paragraph 0802-0805, 3 the RPM installer emits the EVENT_TYPE_RPM_READY_TO_DOWNLOAD event in order to get permission to download the RPMs in the update.  4 The Console application observes the EVENT_TYPE_RPM_READY_TO_DOWNLOAD event and asks the user for confirmation of installation. 5 If the user provides confirmation that they want to download the update then the Console application emits the EVENT_TYPE_START_DOWNLOAD event which is processed by the Generic Installer and Downloader components. 6 Once the download of all of the RPM files has been completed, the EVENT_TYPE_DOWNLOAD_COMPLETE message will be invoked. Thus, the update report is displayed on the interface and the rejection is maintained.   
10.	Applicant further argues that Dalke pertains more specifically to power conservation and convenience of motor vehicle software updates. Whether a user interface in the motor vehicle is, as the Examiner asserts Searle discloses, capable under any conditions of 'reporting ... installation success' does not offer any definition of when, how, or under what conditions, such a report would appear within the framework of Dalke's power-saving software update method. Dalke, in fact, teaches that the display is deactivated to preserve energy. (Dalke Pars. [0038] and [0041]). Thus, reactivating the display to convey any information is contrary to the teachings of Dalke. Therefore, even if Searle discloses displaying of an installation success, one of ordinary skill in the art would not be motivated to override Dalke's energy conservation system to display information. Doing so would usurp energy needed for the update installation, and might cause a failure of the installation (due to insufficient available energy). Thus, to avoid destroying the teachings of Dalke, at best, modification of Dalke in view of Searle would provide that the Dalke system logs the installation success. Thus, the Dalke/Searle combination fails to disclose "[displaying] a final update report on said at least one human-machine interface" as set forth in the first portion of the subject matter of Claim 2. (Remarks, page 13)
	Examiner respectfully disagrees. Dalke teaches if no occupant is present in the vehicle, then performing the update remotely using the display of the human-machine interface (“HDMI”) in a power-saving mode (pars. 0018, 0035, 0041 0043). While Dalke teaches performing the update remotely using the display of the human-machine interface in a power-saving mode but does not explicitly disclose display a final update report on said at least one human-machine interface while in the power-saving mode.  To further understand how this limitation is interpreted, the examiner looks to Applicant’s specification regarding the limitation.  Paragraphs 0029-0030 of Applicant’s specification details:

    PNG
    media_image1.png
    252
    573
    media_image1.png
    Greyscale

Thus, Applicant’s invention uses the human-machine interface to perform the update but does not display the message until the next start-up or when the occupant re-enters the vehicle.  Therefore, as indicated in the last statement of the above paragraphs – there cannot be an instance of teaching away since the display was not powered on and the update has consumed no power to keep a display on.  In regards to claim 2 and as explained above, the combination teaches the limitation as Searle discloses the method of final status of install update at least in paragraphs 2882-2887, “Connected Infotainment FIS…CI application or the update module installation process. Logs are in a structured format that supports analysis of the log events. Logs can be associated with any area of software organization and operation. These include, software faults, reporting of installation success or general application function. Log levels can be used to classify logging data and which levels are persisted can control the verbosity of logging and it is expected that the focus of logging will change at different stages of production. Preconditions:--The system is booted sufficiently for components to potentially log. Postconditions: Log has been created and stored on the file system Actors CI Component”. Further note the rejection of claim 14, which advances option 2 of the two choices in displaying.  In the rejection of claim 14, the person returns to the vehicle and a display of the current progress of the update is relayed to the occupant. 
Note: the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123 (R-08.2012) Section II.
Applicant arguments have been considered but not persuasive. 

With respect to the rejection of claim 6 under 35 USC 103, applicant further argues that Searle does not teach or suggest delaying or deferring installation of an update as required by Claim 6. Further, to the extent that an installation is deemed to be delayed because of the priority assigned to it, the delay is not due to the presence of an occupant in the vehicle. The delay is due to the fact that Searle does not check for the presence or absence of an occupant in the vehicle. Thus, Searle does not teach or suggest the elements of Claim 6. Searle teaches the assignment of priority or sorting of updates with varying priorities, rather than deferring the update step if the update in question is of not of high priority and if an occupant is in the vehicle. (Remarks, page 15-16)
	Examiner respectfully disagrees. Searle discloses at least paragraph 0074 non-priority update can do later on network is busy due to driver is streaming a movie for occupants of a vehicle, the next highest priority update may be selected. In another example, the next update in a list of available updates may be selected. A determination may be made whether it is OK to download the update (e.g., based on network connection status). For example, if connection is available and free, it may be OK to download the update. In another example, if connection is unavailable or if connection is busy (e.g., the driver is streaming a movie for occupants of a vehicle), it may not be OK to download the update. If it is not OK to download the update now, the update may be downloaded later 521. In one implementation, a specified period of time may be allowed to elapse and then a check may be made whether it is OK to download the update. In another implementation, the update may be skipped for now and another update may be processed, and a check may be made at a later time whether it is OK to download the update. Thus, deferring the update step if the update in question is of not of high priority and if an occupant is in the vehicle and the rejection is maintained.

With respect to the rejection of claim 11 under 35 USC 103, applicant further argues that neither Searle nor Dalke does not teach or suggest detecting the presence of an occupant in the vehicle. (Remarks, page 16)
	Examiner respectfully disagrees. Applicant’s spec paragraph 0036 cites, “The method can also propose a particular strategy depending on the priority of the update: if the latter is a priority (regulatory update, or update of a security device), then this update is performed without being deferred, even if there is an occupant, or even if it is necessary to perform it in power-saving mode.”  That is, priority update perform when occupant in the car. Seale is relied to teach detection of user/occupant at least in paragraph 0074, the next highest priority update may be selected. In another example, the next update in a list of available updates may be selected. A determination may be made whether it is OK to download the update (e.g., based on network connection status). For example, if connection is available and free, it may be OK to download the update. In another example, if connection is unavailable or if connection is busy (e.g., the driver is streaming a movie for occupants of a vehicle), it may not be OK to download the update. If it is not OK to download the update now, the update may be downloaded later 521. In one implementation, a specified period of time may be allowed to elapse and then a check may be made whether it is OK to download the update. In another implementation, the update may be skipped for now and another update may be processed, and a check may be made at a later time whether it is OK to download the update. That is occupants in the care watching stemming movie.  Applicant’s argument is considered but not persuasive. 

With respect to the rejection of claim 7 under 35 USC 103, applicant further argues that the Examiner asserts that Hoffman discloses a step of determining reserve power capacity if an occupant is determined to be in the vehicle and incorporating in this process a real-time message. Applicant respectfully traverses the rejection because the combination of references (Dalke/Hoffman or Dalke/Searle/Hoffman) does not teach all the elements of Claim 7. (Remarks, page 17)
	Examiner respectfully disagrees. Searle relied to teach detecting a presence of an occupant in the vehicle (see, paragraph. 0074 of Searle). Hoffman is relied on to teach if an occupant is determined to be present in the vehicle, then the update is preceded by a step of checking a level of power available in the vehicle (see paragraph. 0032 of Hoffman). Further, Hoffman is relied on to teach the method further comprising a step of displaying an invitation on the display on said at least one human-machine interface to perform the update by displaying only a final update report on said display if the level of power available in the vehicle is insufficient to perform the update with a use of said at least one human-machine interface during the update (see paragraph 0029-0035 of Hoffman).
	Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalek (US 2018/0189045 A1).

As to claim 12, Dalke discloses a method for remotely updating software embedded in a computer storage unit of a vehicle comprising at least one human-machine interface with a display, the method comprising the steps of: 
detecting a presence of an occupant (“user”) in the vehicle (par. 0013, The invention provides a method which uses the park phase of a motor vehicle to perform an update in a control unit. If the user of the vehicle stops the motor and then leaves the car, the controller remains active in a low-power mode for a longer period of time to carry out the update. Further, see pars. 0043-0044), and if no occupant is present in the vehicle, then performing the update remotely using the display of the human-machine interface in a power-saving mode (par. 0043, If the user of motor vehicle 10 then stops the motor and leaves motor vehicle 10, control device 12, the infotainment control unit, for example, remains active in low -power mode in order to load an update for a longer time. The update time is reduced for the user by this since he is not conscious of the update during park phase P. A larger battery is also not needed for this even though a longer after-run cycle occurs, that is, the operational time of control unit 12 after switching the motor off. Using the described methods, the after-run cycle can be increased by a factor of six without the energy consumption of control unit 12 being larger as a result than would be the case if control unit 12 were fully operational during the park phase in order to carry out the update. Further, see pars. 0041. Note: HDMI / infotainment here in consider to be an display of the human machine interface, see pars.0018, 0035), wherein, prior to the updating step, said method including a step of checking a level of power available in the vehicle, and wherein the updating step is performed only when the level of power available exceeds a preset minimum reserve (par. 0041, … an amount of energy Inorm can flow to supply connection 14. Upon receiving ignition-off signal Z, power domain 38 in the example is switched off via power controller 24 and peripheral components 50 and GPU 54, for example, are switched off via system SoC 1. In this way, the power consumption is reduced to a level of Ilow. So that motor vehicle battery 18 is protected over time t even under low energy usage with the current Ilow and the ability of motor vehicle 10 to restart is not endangered, within park phase P, the operation of control unit 12 for the update operation … . Further see pars. 0013, 0019, 0023 and 0043-0047).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being obvious over Dalek (US 2018/0189045 A1) in view of Searle et al (US 2016/0294614 A1).

As to claim 1, Dalke discloses a method for remotely updating software embedded in a computer storage unit of a vehicle comprising at least one human-machine interface with a display, the method comprising the steps of: 
detecting a presence of an occupant (“user”) in the vehicle (par. 0013, The invention provides a method which uses the park phase of a motor vehicle to perform an update in a control unit. If the user of the vehicle stops the motor and then leaves the car, the controller remains active in a low-power mode for a longer period of time to carry out the update. Further, see pars. 0043-004);
if no occupant is present in the vehicle, then performing the update remotely using the display of the human-machine interface (“HDMI”) in a power-saving mode (par. 0043, If the user of motor vehicle 10 then stops the motor and leaves motor vehicle 10, control device 12, the infotainment control unit, for example, remains active in low -power mode in order to load an update for a longer time. The update time is reduced for the user by this since he is not conscious of the update during park phase P. A larger battery is also not needed for this even though a longer after-run cycle occurs, that is, the operational time of control unit 12 after switching the motor off. Using the described methods, the after-run cycle can be increased by a factor of six without the energy consumption of control unit 12 being larger as a result than would be the case if control unit 12 were fully operational during the park phase in order to carry out the update. Further, see pars. 0041. Note: HDMI / infotainment here in consider to be an display of the human machine interface, see pars.0018, 0035),

Dalke does not explicitly disclose display a final update report on said at least one human-machine interface.

However, Searle discloses wherein during the step of using the display of the human-machine interface in power-saving mode, the display is used only: to display a final update report on said at least one human-machine interface, or to display that the update is in progress if an occupant enters the vehicle before the end of the update (par. 2882-2887, Connected Infotainment FIS…CI application or the update module installation process. Logs are in a structured format that supports analysis of the log events. Logs can be associated with any area of software organization and operation. These include, software faults, reporting of installation success or general application function. Log levels can be used to classify logging data and which levels are persisted can control the verbosity of logging and it is expected that the focus of logging will change at different stages of production. Preconditions:--The system is booted sufficiently for components to potentially log. Postconditions: Log has been created and stored on the file system Actors CI Component. Further, see par. 0127, 0802-0804. Note: the user may utilize the connected device (e.g., the user interface of the vehicle's infotainment system) to select a desired app available from a storefront server, see par. 0089).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method comprising an initial step of connecting to a remote server and of receiving an update request, as disclosed by Searle, for the purpose of providing update confirmation to confirm receipt of logged events data the data storage and/or the analytics send by server. (see par. 0127 of Searle)

As to claim 3, Dalke discloses the updating method according to claim 1, where the step of detecting a presence in the vehicle comprises: 
detecting a locking action of the vehicle when the vehicle is stationary or  sending an interrogative message to said at least one human-machine interface unit and not receiving a response within a preset time or checking a state of vacancy of the vehicle seats or checking an absence of an ignition key in the vehicle (par. 0033, In motor vehicle 10, it can be provided that control unit 12 receives an ignition-off signal Z via communication bus 22 at the beginning of a park phase if the user switches off motor vehicle 10, which means turns off the drive motor, and removes an ignition key from the ignition switch).  

As to claim 4, Searle discloses the updating method comprising an initial step of connecting to a remote server and of receiving an update request (Figs. 3, 5, 6, 9, 32, pars. 0078-0088,  update download request may be received at 601. For example, the update download request may be received by an update server from a device. In one implementation, the update server may be dedicated to a particular OEM product provider (e.g., vehicle manufacturer). For example, data collected (e.g., logs) and/or provided (e.g., updates) by such update server … In addition, the SOTA server may facilitate distribution and updates of apps that may be obtained by a user (e.g., a car owner) for the connected device. For example, OMA-DM protocol may be utilized to facilitate such remote management (e.g., utilized to synchronize information regarding the vehicle's state between the SOTA server and the vehicle. Further, see pars. 0089, 0091, 0112, 0125, 0133).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method comprising an initial step of connecting to a remote server and of receiving an update request, as disclosed by Searle, for the purpose of providing to a user installation information and approval should be obtained before installing an update and further installation confirmation may be skipped if an update is mandatory and/or critical. (see par. 0060 of Searle)

As to claim 5, Searle disclose the updating method wherein the updating step is performed only when the vehicle is stationary (Searle, par. 0085, A determination may be made at 721 whether rules associated with the module are satisfied. For example, a rule may be to verify whether dependent SUMs have been installed. In another example, a rule may be to check for presence or absence of a specified device component (e.g., ECU) and/or for a specified state of the device component (e.g., the component is turned off, the component uses a specified firmware version). In yet another example, a rule may be to check the state of the device (e.g., the vehicle is stationary. Further, see par. 0076).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method wherein the updating step is performed only when the vehicle is stationary, as disclosed by Searle, for the purpose of updating to an engine component while the vehicle is stationary to make update available / okay. (see par. 0076 of Searle)

As to claim 6, Searle discloses the updating method wherein if an occupant is detected to be in the vehicle, then the update: is deferred if it is not a priority update, and the step of detecting presence is repeated after detecting an opening of a door or locking of the vehicle (Searle at par. 0074, In another example, the next update in a list of available updates may be selected. A determination may be made whether it is OK to download the update (e.g., based on network connection status). For example, if connection is available and free, it may be OK to download the update. In another example, if connection is unavailable or if connection is busy (e.g., the driver is streaming a movie for occupants of a vehicle), it may not be OK to download the update. If it is not OK to download the update now, the update may be downloaded later 521. In one implementation, a specified period of time may be allowed to elapse and then a check may be made whether it is OK to download the update. In another implementation, the update may be skipped for now and another update may be processed, and a check may be made at a later time whether it is OK to download the update. Further, see pars. 0047, 0094, 0143, 0234-0235).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method performed if it is a priority update, as disclosed by Searle, for the purpose of identifying each priority associated update, and making sure critical update is up to date. (see par. 0055 of Searle)

As to claim 8, Dalke discloses the updating method wherein the updating step is preceded by a step of checking a level of power available in the vehicle, and wherein the updating step is performed only when the level of power available exceeds a preset minimum reserve (par. 0041, … an amount of energy Inorm can flow to supply connection 14. Upon receiving ignition-off signal Z, power domain 38 in the example is switched off via power controller 24 and peripheral components 50 and GPU 54, for example, are switched off via system SoC 1. In this way, the power consumption is reduced to a level of Ilow. So that motor vehicle battery 18 is protected over time t even under low energy usage with the current Ilow and the ability of motor vehicle 10 to restart is not endangered, within park phase P, the operation of control unit 12 for the update operation … . Further see pars. 0013, 0019, 0023 and 0043-0047).  

As to claim 9, Searle discloses the updating method comprising a step of reinstalling the initial version of the software if an error or incompatibility is detected during the update (Searle at pars. 0850-0852, The CF Installer marks the single file in the update as UPDATE_FAILED_HAVE_DATA [0851] 34 If any file fails to install, then the CF Installer should not process the next [0852] 35 If any node failed to install, then the update is reverted [i.e. reinstalled]. Further, see pars. 0518, 0956). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method performed if it is a priority update, as disclosed by Searle, for the purpose of identifying update has an error and reverting back to previous update until no error during the update procedure. (see par. 00518, 0956 of Searle)

As to claim 10, Dalke discloses a motor vehicle comprising at least one computer-readable storage medium with a computer program stored therein (par. 0038, SDIO controller (SDIO memory controller for SD cards), a memory controller for RAM chips 56 and a memory controller for flash memory chips 58 for non-volatile data storage. In the illustrated example, operating software 60 for control unit 12 which is used to operate control unit 12 during normal operation, which means when motor vehicle 10 is switched on, is stored in flash memory chip 58. Operating software 60 is updated with an update during the park phase using peripheral 52, i.e. using processor core 48, RAM chips 56 and the memory controller. Further, at claim 18, the update data is read out from a portable storage medium connected to the control unit during the parking phase);  
computer program being arranged to execute by a computing unit of the vehicle (par. 0013, a method which uses the park phase of a motor vehicle to perform an update [i.e. execute the program] in a control unit. If the user of the vehicle stops the motor and then leaves the car, the controller remains active in a low-power mode for a longer period of time to carry out the update. The method according to the invention provides that devices in the motor vehicle are switched off during the parking phase in which the ignition of the motor vehicle is switched off. At least one electronic component of the control unit which is not required for the update is also actually turned off. The switching off occurs as a function of an ignition-off signal which is sent out in the motor vehicle to the control unit to initiate the parking phase, for example, via a communication bus in the motor vehicle. The control unit thus receives the ignition-off signal and subsequently switches off at least one electronic component).

As to claim 11, Searle discloses the updating method wherein if an occupant is detected to be in the vehicle, then the update: 
is in any event performed if it is a priority (“highest priority”) update (par. 0074, the next highest priority update may be selected. In another example, the next update in a list of available updates may be selected. A determination may be made whether it is OK to download the update (e.g., based on network connection status). For example, if connection is available and free, it may be OK to download the update. In another example, if connection is unavailable or if connection is busy (e.g., the driver is streaming a movie for occupants of a vehicle), it may not be OK to download the update. If it is not OK to download the update now, the update may be downloaded later 521. In one implementation, a specified period of time may be allowed to elapse and then a check may be made whether it is OK to download the update. In another implementation, the update may be skipped for now and another update may be processed, and a check may be made at a later time whether it is OK to download the update. Further, see par. 60).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include performed if it is a priority update, as disclosed by Searle, for the purpose of prognostic reporting prevents serious faults developing and reduces cost of ownership. (see par. 2110 of Searle)

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Dalek (US 2018/0189045 A1) in view of Searle et al (US 2016/0294614 A1) and further in view of Hoffman et al (US 2015/0007155 A1).

As to claim 7, Dalke and Searle does not explicitly disclose displaying a final update report on said display if the level of power available in the vehicle is insufficient to perform the update.
However, Hoffman discloses the updating method wherein, if an occupant is determined to be present4PEUG F677W1 - Preliminary Amendment 14092685.v1Int'l App. No. PCT/FR2019/050661Preliminary AmendmentFiled With the Applicationin the vehicle, then the update is preceded by a step of checking a level of power available in the vehicle (par. 0032, Block 94 relates to assessing the readiness of the vehicle to perform the update and is described predominately with respect to assessing power/energy levels needed to power the components associated with the update for a period of time sufficient to insure the update is fully completed); and 
the method further comprising a step of displaying an invitation on the display on said at least one human-machine interface to perform the update by displaying only a final update report on said display if the level of power available in the vehicle is insufficient to perform the update with a use of said at least one human-machine interface during the update (par. 0029-0035, … a wake-up signal/message received of the CAN, a real-time communication (RTC) message, short message service (SMS) message, … including a capacity of a vehicle battery to provide the power or energy needed to operate the controller, module and/or other vehicle components for a period of time sufficient to start and finish the update without a loss of power. The vehicle battery being assessed may correspond with an accessory battery, starting battery or low voltage battery included within the vehicle to power the controller. … Block 94 relates to assessing the readiness of the vehicle to perform the update and is described predominately with respect to assessing power/energy levels needed to power the components associated with the update for a period of time sufficient to insure the update is fully completed. … The controller may be configured to make a final timing assessment just before instructing the module to read/write date to memory in order to insure sufficient power is available to complete the update).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include displaying a final update report on said display if the level of power available in the vehicle is insufficient to perform the update, as disclosed by Hoffman, for the purpose of making sure that update operations needed to insure sufficient resources / power are available to complete the update. (see par. 0029 of Hoffman)

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Dalek (US 2018/0189045 A1) in view of Hoffman et al (US 2015/0007155 A1).

As to claim 13, Hoffman discloses the method wherein during the step of using the display of the human-machine interface in power-saving mode, the display is used only to display a final update report on said at least one human-machine interface (par. 0029-0035, … a wake-up signal/message received of the CAN, a real-time communication (RTC) message, short message service (SMS) message, … including a capacity of a vehicle battery to provide the power or energy needed to operate the controller, module and/or other vehicle components for a period of time sufficient to start and finish the update without a loss of power. The vehicle battery being assessed may correspond with an accessory battery, starting battery or low voltage battery included within the vehicle to power the controller. … Block 94 relates to assessing the readiness of the vehicle to perform the update and is described predominately with respect to assessing power/energy levels needed to power the components associated with the update for a period of time sufficient to insure the update is fully completed. … The controller may be configured to make a final timing assessment just before instructing the module to read/write date to memory in order to insure sufficient power is available to complete the update).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the method wherein during the step of using the display of the human-machine interface in power-saving mode, the display is used only to display a final update report on said at least one human-machine interface, as disclosed by Hoffman, for the purpose of making sure that update operations needed to insure sufficient resources / power are available to complete the update. (see par. 0029 of Hoffman)

As to claim 15, Dalke discloses a method for remotely updating software embedded in a computer storage unit of a vehicle comprising at least one human-machine interface with a display, the method comprising the steps of: 
detecting a presence of an occupant (user) in the vehicle (par. 0013, The invention provides a method which uses the park phase of a motor vehicle to perform an update in a control unit. If the user of the vehicle stops the motor and then leaves the car, the controller remains active in a low-power mode for a longer period of time to carry out the update. Further, see pars. 0043-0044), and wherein, if occupant is determined not to be present in the vehicle, then performing the update remotely using the display of the human-machine interface (HDMI) in a power-saving mode (par. 0043, If the user of motor vehicle 10 then stops the motor and leaves motor vehicle 10, control device 12, the infotainment control unit, for example, remains active in low -power mode in order to load an update for a longer time. The update time is reduced for the user by this since he is not conscious of the update during park phase P. A larger battery is also not needed for this even though a longer after-run cycle occurs, that is, the operational time of control unit 12 after switching the motor off. Using the described methods, the after-run cycle can be increased by a factor of six without the energy consumption of control unit 12 being larger as a result than would be the case if control unit 12 were fully operational during the park phase in order to carry out the update. Further, see pars. 0041. Note: HDMI / infotainment here in consider to be an display of the human machine interface, see pars.0018, 0035), and 

Hoffman discloses wherein, if an occupant is determined to be present in the vehicle, then the update is preceded by a step of checking a level of power available in the vehicle (par. 0032, Block 94 relates to assessing the readiness of the vehicle to perform the update and is described predominately with respect to assessing power/energy levels needed to power the components associated with the update for a period of time sufficient to insure the update is fully completed);;
the method further comprising a step of displaying an invitation on the display on said at least one human-machine interface to perform the update by displaying only a final update report on said display if the level of power available in the vehicle is insufficient to perform the update with a use of said at least one human-machine interface during the update (par. 0029-0035, … a wake-up signal/message received of the CAN, a real-time communication (RTC) message, short message service (SMS) message, … including a capacity of a vehicle battery to provide the power or energy needed to operate the controller, module and/or other vehicle components for a period of time sufficient to start and finish the update without a loss of power. The vehicle battery being assessed may correspond with an accessory battery, starting battery or low voltage battery included within the vehicle to power the controller. … Block 94 relates to assessing the readiness of the vehicle to perform the update and is described predominately with respect to assessing power/energy levels needed to power the components associated with the update for a period of time sufficient to insure the update is fully completed. … The controller may be configured to make a final timing assessment just before instructing the module to read/write date to memory in order to insure sufficient power is available to complete the update).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include displaying a final update report on said display if the level of power available in the vehicle is insufficient to perform the update, as disclosed by Hoffman, for the purpose of making sure that update operations needed to insure sufficient resources / power are available to complete the update. (see par. 0029 of Hoffman)


Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Dalek (US 2018/0189045 A1) in view of Zymeri et al (US 2017/0123784 A1).

As to claim 14, Dalke does not explicitly disclose displaying an in-progress report on said display if the an occupant enters the vehicle before the end of the update.
Zymeri discloses the method wherein during the step of using the display of the human-machine interface in power-saving mode, the display is used only to display that the update is in progress if an occupant enters the vehicle before the end of the update (Zymeri teaches a driver drives for a long stretch and parks (i.e. occupant enters the vehicle before the end of the update) on the highway. Vehicle update client determines that all conditions (i.e. progress) are met and vehicle 10 for example is at a standstill, and executes the update installation. Occupant determine the update status, progress, and availability information from the functional components, and also determine whether a rollback can be delegated to software update for execution, depending on how quickly for example rollback can be executed. At Fig. 4, pars. 0083-0085, … driver drives for a long stretch and parks on the highway. Vehicle update client 14 determines that all conditions are met and vehicle 10 for example is at a standstill, and executes the update installation at the engine control device. An end user gets into vehicle 10 and wishes to drive away, but has to wait for example several minutes because vehicle state 50 artificially brought about by vehicle update client 14 (vehicle 10 must not be started or ready to drive during the update installation) does not permit further travel. An expanded special case would be as just described, with the difference that the update installation fails and for example the engine control device no longer functions even after a rollback 36, and vehicle 10 handles the breakdown and the driver cannot travel further on his long trip … An expanded special case would be as just described, with the difference that the update installation fails and for example the engine control device no longer functions even after a rollback 36, and vehicle 10 handles the breakdown and the driver cannot travel further on his long trip. From this it is clear that a confirmation of the end user and determination of the optimal time are very important. …  by demanding status, progress, and availability information from the functional components, and also providing this information. Further, see pars. 0050, 0059, 0063, 0090, claim 1, 4, 5).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek  to include the display is used only to display that the update is in progress if an occupant enters the vehicle before the end of the update, as disclosed by Zymeri, for the purpose of determine update status / progress and how long has to be waited for an update and rollback data by all relevant components is possible and rollback data are locally present. (see par. 0059 of Zymeri)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199